Exhibit 10.113(a)

EXECUTION VERSION

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of October 27, 2016 (this
“Amendment”) is entered into among SMITH & WESSON HOLDING CORPORATION, a Nevada
corporation (the “Company”), SMITH & WESSON CORP., a Delaware corporation
(“S&W”, and, together with the Company, the “Borrowers” and, each a “Borrower”),
the Guarantors party hereto, the lenders party hereto (collectively, the
“Lenders” and individually, a “Lender”), and TD BANK, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) and Swingline Lender, TD
SECURITIES (USA) LLC, as Joint Lead Arranger and Joint Book Runner, BRANCH
BANKING AND TRUST COMPANY, as Joint Lead Arranger, Joint Book Runner and
Co-Syndication Agent, REGIONS BUSINESS CAPITAL, as Joint Lead Arranger and Joint
Book Runner, REGIONS BANK, as Co-Syndication Agent, WELLS FARGO SECURITIES, LLC,
as Joint Lead Arranger, Joint Book Runner and Co-Syndication Agent. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Guarantors, the Lenders and TD Bank, N.A., as
Administrative Agent and Swing Line Lender entered into that certain Credit
Agreement dated as of June 15, 2015 (as amended by that certain First Amendment
to Credit Agreement dated as of July 5, 2016 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrowers have requested (i) an increase in Revolving Commitments,
(ii) extension of the Maturity Date for the Revolving Facility and (iii) certain
other amendments to the Credit Agreement; and

WHEREAS, the Lenders agree to such requests, subject to the terms and conditions
of this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) Amendments to Section 1.01.

(i) The following definitions are added in the appropriate alphabetical order to
Section 1.01 of the Credit Agreement:

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of the Second Amendment Effective Date, among the Borrowers, the Guarantors
party thereto, the Lenders party thereto and Administrative Agent.

“Second Amendment Effective Date” means October 27, 2016.

(b) The following definitions in Section 1.01 of the Credit Agreement are
amended as follows:



--------------------------------------------------------------------------------

(i) the definition of “Applicable Percentage” is amended by deleting the word
“ninth” two places therein and replacing such word with “eighth”.

(ii) the definition of “Immaterial Subsidiary” is amended by deleting the amount
“$1,000,000” two places therein and replacing such amount with “$10,000,000”.

(iii) the definition of “Maturity Date” is amended and restated in its entirety
as follows:

“Maturity Date” means (a) with respect to the Term Facility, the earlier of (i)
June 15, 2020 or (ii) the date that is six (6) months in advance of the earliest
maturity of any Permitted Notes (other than the 2018 Senior Notes) and (b) with
respect to the Revolving Facility, the earlier of (i) October 27, 2021 or (ii)
the date that is six (6) months in advance of the earliest maturity of any
Permitted Notes (other than the 2018 Senior Notes); provided, however, that in
each case, if such date is not a Business Day, the Maturity Date shall be the
preceding Business Day.

(iv) clause (i) in the definition of “Permitted Acquisition” is amended and
restated in its entirety to read as follows:

“(i) Reserved;”.

(v) the definition of “Revolving Commitment” is amended and restated in its
entirety as follows:

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(b), and (b)
purchase participations in Swingline Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The Revolving Commitment of
all of the Revolving Lenders on the Second Amendment Effective Date shall be
$350,000,000.”

(vi) the definition of “Revolving Note” is amended and restated in its entirety
as follows:

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case

 

- 2 -



--------------------------------------------------------------------------------

may be, made by such Revolving Lender, substantially in the form of Annex A to
the Second Amendment.

(vii) the definition of “TD Bank Fee Letter” is amended and restated in its
entirety as follows:

“TD Bank Fee Letter” means, collectively, the letter agreement dated June 15,
2015 among the Borrowers, the Administrative Agent and TD Bank and the letter
agreement dated October 27, 2016 among the Borrowers, the Administrative Agent
and TD Bank.”

(c) Section 2.05(b)(i) is amended by deleting the amount “$5,000,000” therein
and replacing such amount with “$10,000,000”.

(d) Section 2.14(a) is hereby amended by deleting the amount “$50,000,000”
therein and replacing such amount with the amount “$150,000,000”.

(e) Section 6.12(b) is amended by deleting the period “5 days” therein and
replacing such period with “thirty (30) days”.

(f) Section 7.02(k) is amended by deleting the amount “$1,000,000” therein and
replacing such amount with “$5,000,000”.

(g) Schedule 2.01 to the Credit Agreement is amended and restated in its
entirety to read as Schedule 2.01 attached hereto as Annex B.

2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent, in each case in a manner reasonably
satisfactory to the Administrative Agent and each Lender:

(a) Amendment. Receipt by the Administrative Agent of executed counterparts of
this Amendment properly executed by a Responsible Officer of each Loan Party and
by each Lender.

(b) Material Adverse Effect. Since the date of the Audited Financial Statements,
there shall not have occurred any event or condition that has had or could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

(c) Litigation. There is no action, suit, investigation or proceeding pending
or, to the knowledge of either Borrower, threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect.

(d) No Default. No Default shall exist or would result from this Amendment on
the Second Amendment Effective Date.

(e) Notes. Receipt by the Administrative Agent of a duly executed Revolving Note
in favor of each Lender (the “New Notes”).

 

- 3 -



--------------------------------------------------------------------------------

(f) Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Second Amendment Effective Date.

(g) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:

 

  (i) (A) as to each Borrower, a copy of its Organization Documents certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Borrower to be true and correct as of the Second Amendment
Effective Date and (B) as to all other Loan Parties, a certification that the
copies of such Loan Party’s Organization Documents delivered to the
Administrative Agent on June 15, 2015, or such later date in the event such Loan
Party executed a Joinder to the Credit Agreement after June 15, 2015, continue
to be true and correct copies of such Organization Documents as of the Second
Amendment Effective Date;

 

  (ii) such certificates of resolutions or other action satisfactory to the
Administrative Agent, including evidencing proper authorization of the
transactions contemplated by this Amendment, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party; and

 

  (iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation and in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(h) Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Second Amendment Effective Date including,
without limitation, (i) any fees required to be paid on or before the Second
Amendment Effective Date pursuant to the TD Bank Fee Letter and (ii) an upfront
fee payable to the Administrative Agent for the accounts of each Lender
(including TD Bank in its capacity as a Lender), in an amount equal to the sum
of (i) 0.15% of the difference between such Lender’s Revolving Commitment amount
under the Credit Agreement and such Lender’s Revolving Commitment under the
Credit Agreement (after giving effect to this Amendment), (ii) 0.10% of such
Lender’s Revolver Commitment under the Credit Agreement (before giving effect to
this Amendment) that will rollover and become part of such Lender’s Revolving
Commitment under the Credit Agreement and (iii) 0.10% of the outstanding
principal balance of the Term Loan held by such Lender . The upfront fee shall
be deemed fully earned and shall be due and payable in full on the Second
Amendment Effective Date. The Borrowers hereby irrevocably instruct and
authorize TD Bank to debit the Borrowers’ deposit account (account number ending
in 6051) maintained with TD Bank on the Second Amendment Effective Date in the
amount of such upfront fee.

(i) Representations and Warranties. Both before and immediately after giving
effect to this Amendment, the representations and warranties of the Loan Parties
set forth in Article V of the Credit Agreement and in each other Loan Document,
or which are contained in any document furnished in

 

- 4 -



--------------------------------------------------------------------------------

connection therewith, are true and correct in all material respects (other than
any representation and warranty that is expressly qualified by materiality, in
which case such representation and warranty is true and correct in all respects)
as of the Second Amendment Effective Date with the same effect as if made on and
as of the Second Amendment Effective Date, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than any
representation and warranty that is expressly qualified by materiality, in which
case such representation and warranty is true and correct in all respects) as of
such earlier date.

(j) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of each Borrower as of the Second Amendment
Effective Date certifying that (i) the conditions specified in Sections 2(b),
2(c), 2(d), and 2(i) have been satisfied as of the Second Amendment Effective
Date and (ii) that the execution and delivery of this Amendment and the
incurrence of any Indebtedness under the Credit Agreement, as amended by this
Amendment, does not violate Section 4.09 of the 2018 Senior Notes Indenture.

(k) Attorney Costs. Unless waived by the Administrative Agent, the Borrowers
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Second Amendment
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).

(l) Compliance. Receipt by the Administrative Agent or any Lender of
documentation that is requested by Administrative Agent or such Lender pursuant
to the Patriot At, the Bank Secrecy Act (P.L. 91-508, 84 Stat. 1118 (1970)) (the
“BSA”) or any regulations under the BSA or the Patriot Act.

3. Revolving Commitments. Each of the parties hereto agrees that, after giving
effect to this Amendment, the revised Revolving Commitments and Applicable
Percentages of the Revolving Lenders (after giving effect to this Amendment)
shall be as set forth in Annex B attached hereto. In connection with this
Amendment, the outstanding Revolving Loans and Revolving Applicable
Percentages in all outstanding Swingline Loans shall be reallocated by causing
such fundings and repayments (which shall not be subject to any processing
and/or recordation fees) among the Revolving Lenders of Revolving Loans as
necessary such that, after giving effect to increases to the Revolving
Commitments contemplated hereby, each Revolving Lender will hold Revolving Loans
and Applicable Percentages in all outstanding Swingline Loans based on its
Applicable Percentage (after giving effect to such increases to the Revolving
Commitment).

4. Miscellaneous.

(a) This Amendment shall be deemed to be, and is, a Loan Document.

(b) Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents or any
certificates, documents, agreements and instruments executed in connection
therewith, and (iii) affirms all of its obligations under the Loan Documents as
amended hereby. The execution of this Amendment shall not operate as a waiver of
any right, power or remedy of Administrative Agent or the Lenders, constitute a
waiver of any provision of the Credit Agreement or any other Loan Document or
serve to effect a novation of the Obligations.

 

- 5 -



--------------------------------------------------------------------------------

(c) Effective as of the Second Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.

(d) Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Loan Parties as follows:

(i) such Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment and the other Loan Documents executed
in connection herewith, including, without limitation, the New Notes;

(ii) this Amendment and the other Loan Documents executed in connection
herewith, including, without limitation, the New Notes, have been duly executed
and delivered by such Loan Party and constitutes such Loan Party’s legal, valid
and binding obligations, enforceable in accordance with its terms, except as
such enforceability may be subject to (A) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and (B) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity);

(iii) no consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment and the other Loan Documents executed in connection
herewith, including, without limitation, the New Notes;

(iv) no Default or Event of Default currently exists or would arise after giving
effect to this Amendment and the other Loan Documents executed in connection
herewith, including, without limitation, the New Notes, or the consummation of
the transactions contemplated hereunder; and

(v) such Loan Party and each of its Subsidiaries, if any, is a corporation or
limited liability company, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation, as applicable.

(e) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Amendment, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telecopy, pdf or other similar electronic transmission shall
be effective as an original and shall constitute a representation that an
executed original shall be delivered.

(g) Subject to any applicable limitations set forth in the Loan Documents, each
Loan Party hereby agrees from time to time, as and when reasonably requested by
Administrative Agent, to execute and deliver or cause to be executed and
delivered, all such documents, instruments and agreements and to take or cause
to be taken such further or other action as Administrative Agent may reasonably
deem necessary or desirable in order to carry out the intent and purposes of
this Amendment.

 

- 6 -



--------------------------------------------------------------------------------

(h) This Amendment shall be binding upon the Borrowers, the other Loan Parties,
the Lenders and the Administrative Agent and their respective successors and
permitted assigns, and shall inure to the benefit of the Borrowers, the other
Loan Parties, the Lenders and Administrative Agent and the successors and
permitted assigns of the Lenders and Administrative Agent. No other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Amendment or any of the other
Loan Documents.

(i) Notwithstanding any provision to the contrary contained elsewhere in this
Amendment or in any other Loan Document, the Arrangers, Joint Book Runners and
Co-Syndication Agents shall not have any duties or responsibilities, nor shall
the Arrangers, Joint Book Runners, and Co-Syndication Agents have or be deemed
to have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Amendment or any other Loan Document or otherwise exist against the
Arrangers, Joint Book Runners and Co-Syndication Agents.

(j) This Amendment, the Credit Agreement and the other Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

(k) THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE.

[Signature pages follow]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWERS

SMITH & WESSON HOLDING CORPORATION

By:  

/s/ Jeffrey D. Buchanan

Name:   Jeffrey D. Buchanan

Title: Executive Vice President, Chief Financial Officer, Chief Administrative
Officer and Treasurer

SMITH & WESSON CORP.

By:  

/s/ Jeffrey D. Buchanan

Name:   Jeffrey D. Buchanan

Title: Executive Vice President, Chief Financial Officer, and Treasurer

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

      GUARANTORS THOMPSON/CENTER ARMS COMPANY, LLC     SWSS LLC By:  

  /s/ Jeffrey D. Buchanan

    By:  

  /s/ Jeffrey D. Buchanan

Name: Jeffrey D. Buchanan     Name: Jeffrey D. Buchanan Title: Executive Vice
President, Chief Financial Officer, and Treasurer    

Title: Executive Vice President, Chief Financial

Officer, and Treasurer

SMITH & WESSON DISTRIBUTING, INC.     BEAR LAKE HOLDINGS, LLC By:  

  /s/ Jeffrey D. Buchanan

    By:  

  /s/ Jeffrey D. Buchanan

Name: Jeffrey D. Buchanan     Name: Jeffrey D. Buchanan Title: Executive Vice
President, Chief Financial Officer, and Treasurer    

Title: Executive Vice President, Chief Financial

Officer, and Treasurer

DEEP RIVER PLASTICS, LLC

 

   

BATTENFELD TECHNOLOGIES, INC.

 

By:  

  /s/ Jeffrey D. Buchanan

   

By:

 

  /s/ Jeffrey D. Buchanan

Name: Jeffrey D. Buchanan   Name: Jeffrey D. Buchanan Title: Executive Vice
President, Chief Financial Officer, and Treasurer    

Title: Executive Vice President, Chief Financial

Officer, and Treasurer

BATTENFELD ACQUISITION COMPANY INC.     BTI TOOLS, LLC By:  

  /s/ Jeffrey D. Buchanan

    By:  

  /s/ Jeffrey D. Buchanan

Name: Jeffrey D. Buchanan     Name: Jeffrey D. Buchanan Title: Executive Vice
President, Chief Financial Officer, and Treasurer    

Title: Executive Vice President, Chief Financial

Officer, and Treasurer

CRIMSON TRACE CORPORATION       By:  

  /s/ Jeffrey D. Buchanan

      Name: Jeffrey D. Buchanan       Title: Executive Vice President, Chief
Financial Officer, and Treasurer      

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE

   

AGENT:

 

TD BANK, N.A., as Administrative Agent

  By: /s/ Maria P. Goncalves                                       
                                Name: Maria P. Goncalves   Title: Regional Vice
President

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

 

TD BANK, N.A.,

 

as a Lender and Swing Line Lender

  By: /s/ Maria P. Goncalves                                        
                           Name: Maria P. Goncalves   Title: Regional Vice
President

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By: /s/ Matthew J.
Davis                                              Name: Matthew J. Davis Title:
SVP

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION

 

By: /s/ Edward S. Borden                                              Name:
Edward S. Borden Title: SVP

 

 

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK By: /s/ Bruce Rhodes                                        
             Name: Bruce Rhodes Title: Senior Vice President

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

By: /s/ Michael Sweeney                                             

Name:

 

Michael Sweeney

Title:

 

Sr Vice President

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

[FORM OF] AMENDED AND RESTATED REVOLVING NOTE

 

$[            ]

October 27, 2016

FOR VALUE RECEIVED, the undersigned SMITH & WESSON HOLDING CORPORATION, a Nevada
corporation (the “Company”), and SMITH & WESSON CORP., a Delaware corporation
(“S&W”, and, together with the Company, the “Borrowers” and, each a “Borrower”),
hereby jointly and severally promise to pay to [            ] or its registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrowers under that certain Credit Agreement
dated as June 15, 2015, as amended by that certain First Amendment to Credit
Agreement dated as of July 5, 2016 and as amended by that certain Second
Amendment to Credit Agreement dated as of the date hereof (as so amended, and as
further amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Borrowers, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and TD
Bank, N.A., as Administrative Agent.

The Borrowers jointly and severally promise to make principal payments as
specified in the Credit Agreement, and pay interest on the unpaid principal
amount of each Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Amended and Restated Revolving Note (this “Note”) is one of the Notes
referred to in the Credit Agreement, and the holder is entitled to the benefits
thereof. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

Delivery of an executed counterpart of a signature page of this Note by fax
transmission or other electronic mail transmission shall be effective as
delivery of a manually executed counterpart of this Note.

This Amended and Restated Revolving Note amends and restates and is issued in
substitution for and replacement of but not in satisfaction of that certain
Revolving Note dated June 15, 2015, issued by the Borrowers in favor of the
Lender, in the principal amount of $[            ].

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have executed this Note as an instrument under
seal as of the day first written above.

 

SMITH & WESSON HOLDING CORPORATION By:                                   
                                                Name:   Title:  

SMITH & WESSON CORP.

By:                                                            
                      

Name:

 

Title:

 



--------------------------------------------------------------------------------

ANNEX B

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

   Revolving Credit
Commitment      Applicable
Percentage
Revolving Facility      Term Loan
Commitment      Applicable
Percentage Term
Facility  

TD Bank, N.A.

   $ 78,469,000.00         22.41971428%       $ 22,500,000.00        
21.42857142%   

Branch Banking and Trust Company

   $ 78,469,000.00         22.41971429%       $ 22,500,000.00        
21.42857143%   

People’s United Bank, National Association

   $ 36,124,000.00         10.32114285%       $ 15,000,000.00        
14.28571429%   

Wells Fargo Bank, N.A.

   $ 78,469,000.00         22.41971429%       $ 22,500,000.00        
21.42857143%   

Regions Bank

   $ 78,469,000.00         22.41971429%       $ 22,500,000.00        
21.42857143%   

TOTAL

   $ 350,000,000.00         100.0000000%       $ 105,000,000.00        
100.0000000%   